June 17, 2011


Mr. Thomas Anthony Fuller
The Fuller Law Group, PLLC
2000 E. Lamar Blvd., Suite 600
Arlington, TX 76006
Mr. Brian W. Erikson
Quilling, Selander, Cummiskey & Lownds P.C.
2001 Bryan St., Suite 1800
Dallas, TX 75201

RE:   Case Number:  09-0794
      Court of Appeals Number:  05-07-01469-CV
      Trial Court Number:  06-03269

Style:      LTTS CHARTER SCHOOL, INC. D/B/A UNIVERSAL ACADEMY
      v.
      C2 CONSTRUCTION, INC.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Lisa Matz         |
|   |Mr. Gary Fitzsimmons  |
|   |Ms. Veronica Leticia  |
|   |Garcia                |
|   |Mr. Kristofer S.      |
|   |Monson                |
|   |Mr. Cobby A. Caputo   |